Title: From George Washington to Richard Harrison, 20 November 1786
From: Washington, George
To: Harrison, Richard



Sir,
Mount Vernon 20th Novr 1786.

I have received your Letter of the 10th of July together with the two Toledo Blades sent by Captn Sullivan.
I am much obliged to Mr Carmichael for this polite mark of attention to me; but hope I shall have no occasion to use them. I should have been happy Sir, to have received them from you in person; but as your business will not yet permit you to return to your native Country, I must postpone the pleasure of seeing you to a future day, tho’ I hope not a very distant one. I am Sir &c.

G: Washington

